Citation Nr: 0430999	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  97-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to September 15, 2003.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from September 15, 2003.

3.  Entitlement to an initial rating in excess of 10 percent 
for benign positional vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a compensable rating for bilateral 
hearing loss; and a December 2003 rating decision that 
granted service connection for benign positional vertigo and 
assigned a 10 percent rating effective June 10, 1999.  

In the December 2003 rating decision, the RO also granted a 
10 percent rating for bilateral hearing loss effective 
September 15, 2003.  Since the veteran has essentially been 
granted staged ratings for this disability, the Board has 
separated the issue into two parts as indicated in the 
initial page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The entitlement to an initial rating in excess of 10 percent 
for benign positional vertigo is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Prior to September 15, 2003, the veteran had has level I 
hearing in the right ear and either level I or level II 
hearing in the left ear.  

3.  From September 15, 2003, the veteran had level II hearing 
in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss were not been met prior to September 15, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§4.85, 4.86, Diagnostic Code 6100 (1999); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2003).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§4.85, 
4.86, Diagnostic Code 6100 (1999); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in April 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim 
for a higher rating for his bilateral hearing loss.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2003).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claim was initially adjudicated before the VCAA notice letter 
was sent in April 2004.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA and private medical reports and he was afforded 
the necessary VA examinations.  The veteran has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  In 
fact, in response to a July 2004 follow-up letter, the 
veteran responded that he had no additional evidence to 
submit and he wanted his case transferred to the Board.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. §§ 
3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed that during the pendency of his appeal, VA 
issued new regulations for evaluating impairment of auditory 
acuity which became effective June 10, 1999.  62 Fed. Reg. 
25,202-210 (May 11, 1999).  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (2003).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernable change in them.  Further, we note 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, for example, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  These exceptional patterns are not shown to be present 
in this case.  

At a VA audiological examination in October 1996, the veteran 
that he had a long history of bilateral hearing loss.  
Audiometric studies revealed puretone thresholds of 10, 15, 
65, and 85 decibels in the right ear and 10, 15, 65, and 75 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 43.75 and in the left ear was 41.25.  Speech 
discrimination ability was 100 percent in the right ear and 
96 percent in the left ear.  The examiner diagnosed severe 
high frequency sensorineural hearing loss, both ears, with 
excellent word recognition ability.  

In a May 1997 letter, W.D.P., M.S., CCC-A, a private 
audiologist, reported that the veteran had a marked high 
frequency hearing loss which significantly affected his 
ability to understand critical speech sounds.  Speech 
recognition in quiet was 96 percent bilaterally.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in December 1998, the veteran testified that 
he worked in a freight yard.  He stated that he spent most of 
his time in a communication tower, listening to and 
transmitting orders.  He stated that he had increased 
difficulty communicating with others and the he often missed 
what others were saying.  He noted a clear deterioration in 
his hearing over the last couple of years and since his last 
VA audiological examination.  The veteran testified that he 
isolated from others because he could no longer hear 
conversations and was embarrassed.  He stated that he seldom 
heard background noise.  The veteran's wife testified that he 
often asked her what other people said.  He had problems 
hearing the television and telephone conversations.  She 
noted an increase in his mood swings and noted that the 
veteran was depressed over his increasing inability to hear.  

At a subsequent VA audiological examination in September 
2002, audiometric studies revealed puretone thresholds of 20, 
20, 70, and 95 decibels in the right ear and 25, 20, 65, and 
80 decibels in the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 51 and in the left ear was 48.  Speech 
discrimination ability was 92 percent in the right ear and 90 
percent in the left ear.  The examiner diagnosed the veteran 
with bilateral high frequency hearing loss.  

Another VA audiological examination was conducted in 
September 2003.  Audiometric studies revealed puretone 
thresholds of 25, 20, 70, and 90 decibels in the right ear 
and 35, 30, 65, and 80 decibels in the left ear at 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold in the right ear was 51.25 and in the left ear 
was 52.5.  Speech discrimination ability was 88 percent in 
the right ear and 72 percent in the left ear.  The examiner 
diagnosed the veteran with bilateral high frequency hearing 
loss.  

The findings on the veteran's audiometric examination in 
October 1996 correlate to a designation of level I hearing in 
both ears.  Upon audiometric examination in September 2002, 
the findings correlated to a designation of level I hearing 
in the right ear and level II hearing in the left ear.  Table 
VII of § 4.85 provides for a noncompensable evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  Consequently, the veteran did not meet the 
criteria for a compensable rating for his bilateral hearing 
loss prior to September 15, 2003.  

The findings on the veteran's audiometric examinations in 
September 2003 correlate to a designation of level II hearing 
in the right ear and level II hearing in the left ear.  Table 
VII of § 4.85 provides for a 10 percent evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  Consequently, the 10 percent rating was 
appropriately assigned effective September 15, 2003, the date 
of the examination.  More severe hearing loss was not 
clinically demonstrated prior to that date.  Additionally, 
the veteran has not met the criteria for a rating in excess 
of 10 percent based on the most recent audiometric findings.  
Furthermore, an exceptional pattern of hearing impairment has 
not been indicated at any time during the relevant rating 
period.  
The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 10 percent 
rating under Diagnostic Code 6100.  Consequently, the 
preponderance of the evidence is against an increased rating 
for the veteran's bilateral hearing loss.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  


ORDER

A compensable rating for bilateral hearing loss prior to 
September 15, 2003 is denied.

A rating in excess of 10 percent for bilateral hearing loss 
is denied.  


REMAND

In the December 2003 rating decision, the RO granted service 
connection for benign positional vertigo and assigned a 10 
percent rating effective June 10, 1999, and then included the 
issue of entitlement to an increased initial rating in the 
December 2003 Supplemental Statement of the Case even though 
the veteran had not yet expressed disagreement with the 
rating assigned.  The grant of service connection for benign 
positional vertigo represented a full grant of the benefit 
sought at that time.  Furthermore, VA regulations provide 
that a Supplemental Statement of the Case may not be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case.  
See 38 C.F.R. § 19.31(a) (2003).  Since the issue of 
entitlement to an initial rating in excess of 10 percent for 
benign positional vertigo was not included in the August 1997 
Statement of the Case, it may not be adjudicated by the RO in 
a Supplemental Statement of the Case.  

In reviewing the file however, the Board notes that the 
veteran subsequently did file a notice of disagreement with 
the initial rating assigned for the service-connected benign 
positional vertigo that was received by the RO in July 2004.  
Therefore, he must be provided with a Statement of the Case 
on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.).  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

The veteran should be provided with a 
statement of the case on the issue of 
entitlement to an initial rating in 
excess of 10 percent for benign 
positional vertigo.  The veteran is 
advised that he must perfect an appeal on 
the issue to the Board if he wishes it to 
be certified to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



